United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     June 1, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-50566
                          Summary Calendar




UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RUEBEN DILKS, also known as Ruben Dilks,

                                      Defendant-Appellant.



                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                        No. 6:03-CR-185-ALL
                       --------------------




Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Rueben Dilks appeals his jury conviction and the sentence

imposed for possession of a firearm by a convicted felon in viola-

tion of 18 U.S.C. § 922(g)(1).    Dilks argues that the evidence was

insufficient to support his conviction.       Because Dilks did not

renew his motion for a judgment of acquittal at the close of all of

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-50566
                                -2-

the evidence, review is limited to determining whether there was “a

manifest miscarriage of justice.”    See United States v. Green, 293

F.3d 886, 895 (5th Cir. 2002).

     “In order to convict one for felon in possession of a firearm,

the government must prove that the defendant (1) has been convicted

of a felony; (2) possessed a firearm in or affecting interstate

commerce; and (3) knew that he was in possession of the firearm.”

United States v. Ybarra, 70 F.3d 362, 365 (5th Cir. 1995).      The

parties stipulated that Dilks was a convicted felon.      Where the

place of a weapon’s discovery is jointly occupied, constructive

possession can be found so long as there is some evidence “that the

defendant had knowledge of and access to the weapon or contraband.”

United States v. Mergerson, 4 F.3d 337, 349 (5th Cir. 1993).

     A review of the evidence presented at     trial indicates that

the record is not “devoid of evidence” of Dilks’s guilt or “so ten-

uous that a conviction is shocking.”   See United States v. Avants,

367 F.3d 433, 449 (5th Cir. 2004).   Therefore, Dilks has not shown

that his conviction would result in “a manifest miscarriage of

justice.”   See Green, 293 F.3d at 895.

     Dilks argues that the evidence is insufficient to support the

district court’s determination that he had three prior violent

felony convictions under 18 U.S.C. § 924(e).    He does not contend

that the government failed to present sufficient evidence to

establish that he had 1990 convictions for burglary of a building

and injury to a child; instead, he urges that his prior escape
                             No. 04-50566
                                  -3-

conviction is not a violent felony under § 924(e).        We have held

that escape is a crime of violence under U.S.S.G. § 4B1.2(a), even

if the escape did not involve the use of force.       United States v.

Ruiz, 180 F.3d 675, 676 (5th Cir. 1999).       Several other circuits

have held that escape is a violent felony within the meaning of

§ 924(e).1

     We adopt this approach and conclude that escape is a violent

felony under § 924(e).    Therefore, the district court did not err

in determining that there was sufficient evidence to establish that

Dilks had three prior violent felony convictions under § 924(e).2

     Dilks argues that his sentence should be vacated in view of

Blakely v. Washington, 124 S. Ct. 2531 (2004).      Because he did not

raise this issue in the district court, review is limited to plain

error.   See United States v. Vonn, 535 U.S. 55, 59 (2002).       Dilks

must show (1) an error; (2) that is clear or plain; (3) that

affected his substantial rights; and (4) that seriously affected


     1
       See United States v. Maddox, 388 F.3d 1356, 1368-69 (10th Cir.
2004) (holding that escape constitutes violent felony under § 924(e)),
cert. denied, 125 S. Ct. 1689 (2005); United States v. Wardrick, 350
F.3d 446, 455 (4th Cir. 2003) (stating that escape constitutes violent
felony because of risk of injury to others), cert. denied, 541 U.S. 966
(2004); United States v. Franklin, 302 F.3d 722, 723-25 (7th Cir. 2002)
(deciding that escape qualifies as violent felony because it involves
“serious potential risk of physical injury to another”); United States
v. Jackson, 301 F.3d 59, 61-63 (2d Cir. 2002) (concluding that escape
is violent felony because “escape invites pursuit; and the pursuit, con-
frontation, and recapture of the escapee entail serious risks of
physical injury to law enforcement officers and the public.”); United
States v. Abernathy, 277 F.3d 1048, 1051 (8th Cir. 2002) (same); United
States v. Houston, 187 F.3d 593, 594-95 (6th Cir. 1999) (same).
     2
      We need not address Dilks’s argument that the district court
erred in considering his 1969 and 1972 convictions as a basis for
the sentencing enhancement under § 924(e).
                              No. 04-50566
                                   -4-

the fairness, integrity, or public reputation of his judicial

proceedings.     See United States v. Olano, 507 U.S. 725, 732-35

(1993).

     The district court enhanced Dilks’s sentence under § 924(e)

because he had at least three prior violent felony convictions as

defined by § 924(e)(1) and (2)(B)(i) and (ii), including a 1990

conviction for burglary of a building, a 1990 conviction for injury

to a child, and a conviction for escape.            Under    § 924(e), the

mandatory   minimum    sentence   was    15   years    or   180   months   of

imprisonment,    and   the   statutory    maximum      sentence   was   life

imprisonment.    Dilks was sentenced to 188 months.

     Under U.S.S.G. § 4B1.4, his offense level was increased to 33

because he had prior convictions for robbery, burglary, burglary of

a building, injury to a child, and escape; he was therefore an

armed career criminal.       His criminal history category was IV.

Based on an offense level of 33 and a criminal history category of

IV, the applicable sentencing range was 188 to 235 months. Because

Dilks was subject to the mandatory minimum sentence of 15 years, he

has not shown that his sentence would likely have been different if

the judge had sentenced him under the Booker advisory regime;

therefore, he has not shown plain error.              See United States v.

Mares, 402 F.3d 511, 521-22 (5th Cir. 2005), petition for cert.

filed (U.S. Mar. 31, 2005) (No. 04-9517).

     AFFIRMED.